As filed with the Securities and Exchange Commission on December 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-21964 City National Rochdale High Yield Alternative Strategies Fund TEI LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. City National Rochdale High Yield Alternative Strategies Fund LLC City National Rochdale High Yield Alternative Strategies Fund TEI LLC Semi-Annual Report September 30, 2014 Dear Fellow Shareholders, The City National Rochdale High Yield Alternative Strategies Fund LLC (“Taxable Fund”) and City National Rochdale High Yield Alternative Strategies Fund TEI LLC (“TEI Fund”), (collectively “RHYAS”) seek to diversify clients’ traditional stock and bond only portfolios through inclusion of alternative strategies focusing on the fixed income markets.For the six months ended September 30, 2014, the Taxable Fund returned +2.53% and the TEI Fund returned +2.56% (fund total returns are net of fund fees and expenses).The benchmark of this strategy comprises a 50% weight in the Barclays U.S. Corporate High Yield and a 50% weight in the Credit Suisse Leveraged Loan Index.The strategy benchmark returned +0.81% over the previous six months.On a year to date basis, the fund has also performed well against the benchmark.For the year to date period ended September 30, 2014, the Taxable Fund returned +4.18% and the TEI Fund returned +4.19%.The benchmark returned +2.97% during the same period. We are pleased with the performance over the past 6 months, especially since this has been a challenging market for Opportunistic Income.The months of July and September were especially interesting in the High Yield fixed income markets, providing us an interesting barometer to test our rationale for this fund.In July 2014, the Barclays US Corporate High Yield market returned -1.33%, and this strategy delivered positive performance for July.Again, in September, the markets were challenged with the previously mentioned index returning -2.09%, while the City National Rochdale High Yield Alternative Strategies Fund was close to flat.Our goal for structuring this strategy was to provide a vehicle less sensitive to directional market shifts dictated by interest rates, rather than fundamentals, and this period of time serves as a positive indicator for our strategy. The investment objective of the Fund is to focus on unique investment opportunities in less liquid Fixed Income instruments, typically unavailable in a mutual fund structure.Specifically, the Fund’s targeted investments include Collateralized Loan Obligations, Residential Mortgage Backed Securities and Distressed Debt/Asset Backed Securities.As we orient the strategy to capture attractive opportunities in yield based asset classes, our focus is on a limited set of managers who target greater risk adjusted returns through unique opportunities.We believe the strategy can complement an existing portfolio in one of two ways: first, as a fixed income replacement providing higher return from yields than traditional fixed income with commensurately higher volatility, and second, as a supplement to a portion of an equity allocation with similar volatility expectations.By reducing a portfolio’s equity 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com exposure it can serve as a risk stabilizer or by reducing fixed income exposure it can serve as a return enhancer, while providing greater asset class diversification in either situation. Outlook While we believe the U.S. economy is continuing to expand and key drivers of growth are evident, the continual low-rate monetary policy environment remains a pillar of support for the market.We expect Fed to potentially raise short-term target rates in 2015, but rates will remain anchored at low levels and the Federal Reserve to remain accommodative.Backed by an unprecedented central bank easing, solid credit conditions of corporate issues have made investors confident in moving towards lower credit quality to increase portfolio yield.Improvement in the financial health of the underlying debt issuers and strengthening balance sheets of U.S. corporations lead us to continue to favor these types of fixed income instruments.The portfolio has allocated to Europe over the past 6 months, where dislocation has created opportunities in the bank loan market. While we see High Yield spreads being attractive on an absolute basis, on a relative basis they are below the long-term average.With yield to maturity projections in the current market so low, this leaves few options in the Core Fixed Income market to generate a high level of income. For those investors willing to take on the higher risk for higher return, we believe City National Rochdale High Yield Alternative Strategies Fund is an appropriate addition to client portfolios, relative to Core Fixed Income.Many of the managers in this strategy have structured the investment to benefit from a rising rate environment through re-investment opportunities, or themes based on valuation of distressed assets. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF® Chief Executive Officer & President City National Rochdale LLC 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com Important Disclosures The performance returns presented may contain figures estimated by the underlying manager which, if subsequently revised by the underlying manager, may change the returns indicated for the applicable period. The unsubsidized total annual fund operating expense ratio for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is 2.42% and 2.41%, respectively. Cumulative Return at POP (Public Offering Price, reflecting maximum front end sales charge of 2.00%) since inception of July 1, 2007 for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is -0.71% and -1.38%, respectively. Performance quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9888. An investor should consider carefully the Fund’s investment objectives, risks, charges, and expenses. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 800-245-9888. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for City National Rochdale, LLC, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of City National Rochdale, LLC and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. As with all investments, there is no guarantee that investment objectives will be met. Please see the Offering Memorandum for more complete information regarding the Fund’s investment objectives, risks, fees and other expenses.Alternative investments are speculative, may entail substantial risks and may not be suitable for all investors. The Fund employs the use of leverage through its investments in certain financial instruments.Leverage magnifies both gains and losses. Indices are unmanaged and one cannot invest directly in an index.Index returns do not reflect the deduction for fees and expenses. 570 Lexington Ave. New York, NY 10022-6937| (T) 212-702-3500|www.cnr.com City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Financial Statements September 30, 2014 City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Financial Statements Septemeber 30, 2014 TABLE OF CONTENTS City National Rochdale High Yield Alternative Strategies Fund TEI LLC Page and Subsidiary Consolidated Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 12 Financial Highlights 13 City National Rochdale High Yield Alternative Strategies Master Fund LLC Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 7 Strategy Allocation Breakdown 8 Notes to Financial Statements 9 - 18 Financial Highlights 19 Approval of Investment Management Agreement Additional Information City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Statement of Assets, Liabilities and Members' Capital September 30, 2014 (Unaudited) ASSETS Investment in City National Rochdale High Yield Alternative Strategies Master Fund LLC $ Prepaid expenses Total Assets LIABILITIES AND MEMBERS' CAPITAL Liabilities Incentive fee payable Professional fees payable Investor Servicing Fee Payable Accrued expenses and other liabilities Payable to Adviser Total Liabilities Total Members' Capital $ The accompanying notes are an integral part of these financial statements 2 City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Statement of Operations Six Months Ended September 30, 2014 (Unaudited) NET INVESTMENT LOSS ALLOCATED FROM CITY NATIONAL ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC Interest income $
